Citation Nr: 1225979	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-17 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for chronic lumbosacral strain, with multilevel degenerative disc disease.

2. Entitlement to an evaluation in excess of 20 percent for chronic cervical strain, with degenerative disc disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from May 1952 to May 1956, and from  February 1957 to February 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.    

The Veteran was scheduled for a March 2011 Travel Board hearing. In March 2011 correspondence, the Veteran indicated that he was not able to attend this hearing due to health reasons, but hoped to reschedule. The Veteran was rescheduled for a July 2011 hearing. However, through July 2011 correspondence to his representative, the Veteran indicated that he would be cancelling the rescheduled hearing. The Veteran's hearing request has accordingly been withdrawn.                  See 38 C.F.R. § 20.704(e) (2011). 

In September 2011, the Board issued a decision denying a claim for a compensable evaluation for bilateral hearing loss. The Board then remanded the remaining claims for increased evaluation for lumbosacral strain and cervical strain for additional development. These matters have since returned for an appellate disposition.


FINDINGS OF FACT

1. The Veteran has retained capacity for forward flexion of the thoracolumbar spine in excess of 30 degrees, including considering the impact of functional loss.          There is also no associated service-connected neurological impairment.

2. The Veteran has retained capacity for forward flexion of the cervical spine              in excess of 15 degrees, including considering the impact of functional loss.         There is also no associated service-connected neurological impairment.


CONCLUSIONS OF LAW

1. The criteria are not met for an evaluation in excess of 20 percent for chronic lumbosacral strain, with multilevel degenerative disc disease. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2011).

2. The criteria are not met for an evaluation in excess of 20 percent for chronic cervical strain, with degenerative disc disease. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71; 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Claimant

The Veterans Claims Assistance Act, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements         as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)   must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi,          18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR 3.159(b)(1) (2011).

The RO (including through the Appeals Management Center (AMC)) has informed the Veteran of what evidence would substantiate his claims for increased rating through February 2008 correspondence that notified him as to each element of satisfactory notice set forth under the Pelegrini II decision. The VCAA notice further indicated the joint obligation between VA and the veteran to obtain pertinent evidence and information, including that VA would undertake reasonable measures to assist in obtaining further VA medical records, private treatment records and other Federal records. See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002). 

The relevant notice information must have been timely sent. The Court in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In this instance,                  the VCAA notice correspondence was issued prior to the June 2008 RO rating decision on appeal, and therefore comported with the standard for timely notice. 

The RO/AMC has taken appropriate action to comply with the duty to assist         the Veteran through obtaining VA medical records. The Veteran has undergone several VA Compensation and Pension examinations. See 38 C.F.R. §4.1                  (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition). In support of his claims, the Veteran provided private medical records and numerous personal statements. He declined the opportunity for a hearing. There is no indication of any further available evidence or information which has not already been obtained. The record as it stands includes sufficient competent evidence to decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these circumstances, no further action is necessary to assist the veteran.

In sum, the record reflects that the facts pertinent to the claims being decided have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits.

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating a musculoskeletal disability based upon a range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). This includes the analysis of additional functional impairment above and beyond the limitation of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, etc., particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors        are not already contemplated in the governing rating criteria. Id. See also 38 C.F.R.          §§ 4.40, 4.45 and 4.59.

The Veteran's service-connected chronic lumbosacral strain and chronic cervical strain are each evaluated as 20 percent disabling under provisions of 38 C.F.R.        § 4.71a, Diagnostic Code 5237 (for lumbosacral or cervical strain).  

Under applicable rating criteria, this disability is to be evaluated in accordance with VA's General Rating Formula for Diseases and Injuries of the Spine. The Board cites this rating criteria below in part, based on what would potentially warrant any higher evaluation than the existing 20 percent respectively assigned for lower back and neck conditions.

This rating formula provides for the assignment of a 30 percent rating for forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. 

The assignment of a 40 percent rating is made for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine. 

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to            30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.
Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis. 

The Veteran filed for an increased rating, resulting in the instant claims,                      in February 2008.

He initially underwent VA Compensation and Pension examination in April 2008, then reporting with regard to the lumbosacral spine having had pain "all the time," which occurred at the 5+/10 level, with flares at times to 10+/10 with range of motion consequently diminished by 80 degrees in flexion. There was radicular pain on the right side occasionally, meaning about every six months, and lasting for an hour. This was a sharp pain. He had no numbness in his feet. There were no bladder or bowel problems secondary to this back. He did not use a brace, though he would occasionally use a cane. He did not use a walker, wheelchair or crutches.   He had exacerbation of symptoms with varying types of weather and he would occasionally have difficulty on stairs. As to reported history of a cervical spine problem, the Veteran described pain "all of the time" at level 5+/10 that would flare-up to level 8+/10, with range of motion diminishing by 40 degrees at the high pain level. He did not use a brace. There was radiation of pain in the left arm and hand, and he indicated having numbness in the left hand about three to four times a day that would last about 25 minutes to an hour. He would occasionally drop things and he had not noticed an exacerbation of symptoms with varying types of weather. 

On physical examination, regarding the lumbosacral spine, the Veteran walked taking short steps with a limp on the left leg. He was unable to stand on his heels or toes and was unable to squat. Range of motion consisted of flexion to 70 degrees with pain at the endpoint of motion; inability to have extension beyond 0 degrees; retained capacity for lateral bending (exact measurement in degrees not given); and right and left rotation 20 degrees on each side. The VA examiner was unable to flex, extend, bend or twist the Veteran past the range of motion that he could do by himself with the same pain profile. After fatiguing the Veteran, the range of motion stayed the same. There was pain to palpation of the lumbosacral area. There was 4+/4 muscle spasm in the left paraspinous muscle bundles. There was mild scoliosis. There was a pelvic tilt to the left. Lordotic curve was flat. Straight leg raise was positive bilaterally. The examiner was unable to elicit a patellar Achilles tendon reflex on the left side, though this may have been due to a left side knee replacement procedure. On the right side the Veteran had a 2+/4 patellar reflex and the examiner was unable to elicit an Achilles tendon reflex. Babinski's sign was negative bilaterally. Sensation to light tough, pinprick sensation, vibratory sense and proprioception appeared to be normal bilaterally. Muscle strength was 4-/5.

As to the cervical spine, there was pain to palpation of the cervical spine and pain to movement of the cervical spine. There was 2+/4 muscle spasm in the paraspinous cervical spine. Range of motion consisted of neck flexion to 20 degrees (with pain at the endpoint); extension to 30 degrees (with pain at the endpoint); right bending to 20 degrees, but inability to bend to the left side; and bilateral rotation of                25 degrees. The VA examiner was unable to flex, extend, bend or twist the Veteran past the range of motion that he could do by himself with the same pain profile. After fatiguing the neck, the range of motion stayed the same. Deep tendon reflexes were unable to be elicited in the upper extremities. Sensation to light tough, pinprick sensation, vibratory sense and proprioception appeared to be normal bilaterally. Muscle strength was 4/5 bilaterally, however the Veteran had had both shoulders operated upon, and this was the primary cause of lost strength in the upper extremities. 

The diagnosis was of traumatic injuries to the lumbosacral spine with chronic strain and multilevel degenerative disc disease; and traumatic injuries to the cervical spine with degenerative changes and disc space narrowing at C5-7 and encroachment upon the neural foramina bilaterally at C6-7 with residuals. 

Records of private medical treatment from Dr. S.M.E. show in June 2009 a treatment course for neck and shoulder pain. The Veteran described pain radiating across his back into both shoulders and down his arms. The impression given at that time was of cervical radiculitis with neck and arm pain bilaterally. The following month, the Veteran underwent selective facet injections at C5-6 and C6-7 on the left, due to a diagnosis of cervicalgia with cervical degenerative facet disease.           A report from the next month documents that the Veteran noticed some improvement in his condition after at least two steroid injections. The impression given was degenerative arthritis of the shoulder and neck; degenerative disc disease at C5-6 moving rightward; and potential neuroforaminal impingement.                   In September 2009, the Veteran received facet injections at C4-5 and C5-6 on         the left, again due to cervicalgia with neck pain. 

Another VA examination was conducted in June 2010. The Veteran then reported that low back pain had gotten worse over the last two years, and rated the daily low back pain as 2-3/10 that would go up to 6-8/10 on certain activities, particularly any involving forward bending. Prolonged standing or sitting would increase the level of pain. He denied any lower extremity radicular complaints. He further stated that his neck had been getting worse over the last two years, and he had undergone a total of three epidural injections in the neck over the last 18 months and was told by a private pain clinic that they were considering having him undergo nerve ablation in the cervical spine region. He rated daily neck pain as 2-3/10 with a moderate aching neck going up to 6-7/10 on a daily basis. The pain tended to go to both shoulder regions and sometimes to both hands. He stated it was very difficult to sleep at night because of the neck and back pain. He had bought special mirrors for his car so that he did not have to turn his head ever to look into the blind spot. 

Upon objective examination of the thoracolumbar spine, there was vertebral tenderness to palpation at L4-5 and the bilateral sacroiliac region. There was slight flattening of the lumbar spine noted. Gait was manifested by slow propulsion most likely due to the Veteran's back and knees. Range of motion consisted of flexion to 60 degrees, with increased low back pain between 30 and 60 degrees; extension to 18 degrees, with increased low back pain between 10 and 18 degrees; right and left side bending to 15 degrees with increased low back pain between       10 and 15 degrees; right and left rotation to 15 degrees, with increased low back pain between 10 and 15 degrees. There was no objective evidence of pain or painful motion. Strength was measured at normal, including involving toe walking, heel walking and squatting. Reflexes for knee and ankle jerk were all 1 out of 4. Sensation in the bilateral lower extremities was normal in all dermatomes. Straight leg test was negative, with no radicular pain below the knee bilaterally. In regard to the DeLuca requirements, there were no additional functional limitations of this joint, including no additional loss of range of motion during flare-ups, or due to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance or incoordination. An x-ray resulted in the impression of chronic lumbosacral strain with multilevel lumbar degenerative disc disease.

The cervical spine demonstrated vertebral tenderness to palpation at the C4, and C5-6 regions, with bilateral cervical paraspinous tenderness. Cervical posture was normal. Range of motion consisted of flexion from 0 to 30 degrees, with increased neck pain between 8 and 30 degrees; extension from 0 to 20 degrees, with increased neck pain between 10 and 20 degrees; right and left side bending to 15 degrees, with increased neck pain between 8 and 15 degrees; right and left rotation to 35 degrees, with increased neck pain between 10 and 35 degrees. Neck flexion, extension and side bending strength was normal. Reflexes in the bilateral upper extremities were  2 out of 4 bilaterally. Sensation in the bilateral upper extremities were normal over all dermatomes. Spurling test was negative, with no radicular pain in the bilateral arms. In regard to the DeLuca requirements, there were no additional functional limitations of this joint, including no additional loss of range of motion during flare-ups, or due to repetitive use of the joint, painful motion, weakness, excessive fatigability, lack of endurance or incoordination. An x-ray resulted in the impression of chronic cervical strain with multilevel cervical degenerative disc disease. 

On VA re-examination of October 2011, with regard to the lumbosacral spine, the VA examiner indicated having reviewed the prior VA exams. The Veteran stated he had not had further relevant treatment since the last exam in June 2010. He stated he could lift 50 pounds. He reported his standing was limited by his feet and his knees. He used a cane, but which was for his knee condition. He did not report any lower extremity numbness, weakness or tingling. The Veteran further stated that in the past he did see a chiropractor for his lower back. He had never had physical therapy. He described a dull leg pain in his lower back that went into both buttocks, but did not report any pain into his thighs or down his legs. He denied saddle anesthesia, or problems with bowel or bladder incontinence. The Veteran reported that flare-ups impacted the function of the thoracolumbar spine. Flare-ups occurred twice a year where he had to avoid lifting for three or four days. Objective range of motion testing showed forward flexion to 60 degrees, with painful motion beginning at 40 degrees; extension to 20 degrees, with painful motion beginning at 15 degrees; right and left lateral flexion to 15 degrees, with painful motion beginning at 10 degrees; right and lateral rotation 15 degrees, with painful motion beginning at 10 degrees. There was no additional limitation of range of motion following repetitive-use testing. Otherwise, there was point tenderness over the spinous process in the lumbar spine area. Muscle strength was 5/5 in all measured lower extremity regions, and reflexes were normal in the ankles and slightly diminished at the knees (hypoactive). Sensory exam of the lower extremities was normal throughout. Straight leg raising test was negative. The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. The VA examiner further indicated that the Veteran did have Intervertebral Disc Syndrome (IVDS) of the thoracolumbar spine, but nonetheless had not sustained any incapacitating episodes of the same. 

As to the cervical spine, the Veteran reported that he had been given epidural injections in the past which gave him about one week of relief of neck pain.          He reported pain in the midline of his neck. He did report some numbness and tingling in the ring and middle finger of his left hand. Review of records and the claims file showed that he had received at least three epidural injections without sustained relief of radicular symptoms on the left side. However, there was no medical evidence of an MRI scar showing nerve root impingement or of a nerve conduction study showing a left sided radiculopathy. Objective range of motion measurement consisted of forward flexion to 30 degrees, with painful motion beginning at 20 degrees; extension to 30 degrees, with painful motion beginning at 25 degrees; right and left lateral flexion to 15 degrees, with painful motion beginning at 10 degrees; right and left lateral rotation 20 degrees, with painful motion beginning at 15 degrees. There was no further diminution in mobility following repetitive use testing. Tests of muscle strength and sensory capacity were normal. The VA examiner indicated that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, although the Veteran did report numbness in the left ring and middle finger when he had severe neck pain. However, the examiner indicated that neither the right nor left side were affected by radiculopathy. Regarding diagnostic testing, the examiner indicated that there was no objective evidence of nerve root impingement on a cervical or lumbar MRI scan or evidence of radiculopathy on EMG or nerve conduction studies in the claims file.

Lumbosacral Spine

Upon comprehensive review of the evidence of record, the Board does not find any basis on which to evaluate the Veteran's service-connected chronic lumbosacral strain in excess of the existing 20 percent disability rating. The Board reaches this determination on detailed consideration of the VA examination history regarding the disorder under consideration. Essentially, while the Veteran's reported discomfort and symptomatology attendant to service-connected disability are acknowledged, the rating criteria which are primarily premised upon joint mobility (or lack thereof) warrant continuation of a 20 percent evaluation. Under 38 C.F.R.   § 4.71a, Diagnostic Code 5237, the assignment of a 40 percent rating corresponds  to forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Neither condition objectively exists in this instance. To begin with, the Veteran does not manifest any form of ankylosis, which by necessity involves total loss of joint mobility. See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) (both indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable). Based on all VA examination findings, some palpable degree of joint mobility is retained. 

Therefore, given the lack of thoracolumbar spine ankylosis, the Board's consideration turns to whether the criteria for the next higher 40 percent evaluation are met predicated upon limitation of motion. Here, however, the most thorough clinical information the Board has before it does not demonstrate forward flexion of the thoracolumbar spine at 30 degrees or less. The most recent VA examination of October 2011 found that forward flexion was to 60 degrees, with painful motion beginning at 40 degrees. This is also the most pronounced range of motion finding available. Whereas pursuant to the DeLuca holding the Veteran's painful motion must be considered as a form of functional loss in calculating adjusted range of motion, the Veteran's onset of painful motion at 40 degrees still falls short of the threshold of 30 degrees denoted by the rating criteria. There is no other form of documented functional loss affecting range of motion, including on repetitive motion testing. The Board is aware of the prior June 2010 VA exam that determined forward flexion was to 60 degrees, with "increased low back pain between 30 and 60 degrees" -- while this might initially suggest range of motion adjusted for functional loss at or near 30 degrees, there is no clear support for such a finding. Taken literally, the June 2010 examiner's findings simply state that pain increased at a point between 30 and 60 degrees, not at 30 degrees. Moreover, the language employed suggests that the Veteran had pain throughout the entire plane of motion, and that it merely increased somewhat at a point after 30 degrees. The U.S. Court of Appeals for Veterans Claims (Court) under analogous circumstances indicated that pain throughout a plane of motion does not automatically qualify for an increased rating, absent some concrete showing or suggestion that there has been quantifiable "functional loss" due to pain. See Mitchell v. Shinseki, 25 Vet. App. 32 (2011)        (pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system," but rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss). The Board thus places greater emphasis upon the October 2011 VA range of motion findings, which are from the more recent study, and would accordingly be expected to reflect the most contemporaneous and accurate test results. 

It follows that under the applicable rating criteria, no higher than a 20 percent evaluation can be directly substantiated for the manifestations of chronic lumbosacral strain. The Board has also considered the nature and extent of any neurological manifestations of this condition, but finds that generally the Veteran did not complain or outwardly show signs of having radiculopathy to the lower extremities, or substantially similar neurological deficit. To this effect, while the October 2011 VA examiner did state a diagnosis of IVDS, he qualified that the Veteran had no incapacitating episodes of this condition, as would be required to substantiate any compensable evaluation for the same. See 38 C.F.R. § 4.71a, Diagnostic Code 5243. Accordingly, a 20 percent evaluation remains proper under the provisions of the VA rating schedule. 

Cervical Spine

The Board likewise has determined that a 20 percent evaluation best represents the overall severity of the Veteran's service-connected disability of chronic cervical strain. Under the applicable general rating formula, a 30 percent rating applies when there manifests forward flexion of the cervical spine of 15 degrees or less; or, favorable ankylosis of the entire cervical spine. See 38 C.F.R. § 4.71a, Diagnostic Code 5237. As with the prior claim involving the lumbosacral spine, the Veteran clearly does not have joint ankylosis as there is substantial retained mobility left, and the determinative issue thereby becomes whether retained motion is limited to the point that forward flexion is 15 degrees of less. The best evidence the Board has before it indicates that such is not the case. The initial VA exam of April 2008 found on range of motion testing forward flexion of the neck to 20 degrees.          The subsequent VA examinations both found forward flexion at a higher                  30 degrees, albeit on the October 2011 exam there was painful motion beginning at 20 degrees. This still does not approximate an adjusted range of motion due to painful motion at 15 degrees, applying the DeLuca holding. Here again, the            June 2010 exam showed divergent findings, identifying forward flexion to                 30 degrees "with increased neck pain between 8 and 30 degrees," and once again the Board cannot conclude on this speculative, limited statement that the Veteran's adjusted range of motion due to functional loss fell at or less than 15 degrees.            All that is apparent is neck pain began between 8 and 30 degrees; there is no means to determine from the examination report whether the Veteran actually had pain at          8 degrees, and for that matter, at what point may have been sufficient to cause functional loss. Indeed, the examination report specifically commented that there were "no additional functional limitations of this joint" due to factors that included "painful motion." On the whole, the Board cannot conclude that there is objective indication of impairment sufficient to justify greater than a 20 percent evaluation.

Regarding the potential for any associated neurological impairment, even to the extent that it might otherwise qualify for assignment of a separate compensable evaluation apart from orthopedic manifestations of service-connected disability,   the composite evidence before the Board effectively rules out this likelihood.       On this subject, the October 2011 VA examiner determined that there was no indication of radiculopathy from the neck out towards the Veteran's upper extremities. The Veteran's complaints of subjective symptomatology of radiation to the left hand notwithstanding, he did undergo a sufficiently thorough objective evaluation for this on the most recent VA examination which concluded that there was no indication of current neurological disability, including on review of existing medical records that included objective evaluation for the same type of signs and symptoms (including, presumably, review of the records pertaining to cervical facet injections in 2009 for an assessment of cervical radiculitis). The Board accordingly assigns greater probative weight to the clinically grounded conclusion of the VA examiner over the reported medical history with limited medical documentation to support it. 

Hence, a 20 percent evaluation overall remains best supported under the rating criteria.

Conclusion

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's lumbosacral or cervical spine disorders (and all associated components) present such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly  as the rating criteria are thorough, and he does not manifest or describe symptomatology outside of those criteria. Essentially, the rating criteria premised upon limitation of motion with associated pain and/or discomfort fairly accounts for nearly all of the Veteran's symptoms as presented. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless,           the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disabilities under evaluation have caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. To this effect, none of the VA examinations found substantial limitation upon ability to carry out activities of daily living, and the October 2011 VA examiner specifically found that neither the lumbosacral nor cervical spine condition significantly impacted the ability to work.  Moreover, the Veteran's service-connected disorders also have not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown,              9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for higher ratings for lumbosacral and cervical spine disorders. This determination takes into full account the potential availability of "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claims under review.            The preponderance of the evidence is against the claims, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     










ORDER

An evaluation in excess of 20 percent for chronic lumbosacral strain, with multilevel degenerative disc disease is denied.

An evaluation in excess of 20 percent for chronic cervical strain, with degenerative disc disease is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


